                                                                    SIGNED.


                                                                    Dated: July 6, 2021



 1
                                                                    _________________________________
 2                                                                  Paul Sala, Bankruptcy Judge

 3

 4

 5

 6                           UNITED STATES BANKRUPTCY COURT
 7                                     DISTRICT OF ARIZONA
 8
 9
                                                     Chapter 13 Proceedings
      In Re:
10
                                                     Case No. 2:20-bk-09587-PS
      Christina L. Bingham
11                                                      ORDER APROVING MOTION
                                                        TO VACATE EVIDENTIARY
12
          Debtor.
                                                               HEARING
13

14

15          Having reviewed and considered the Motion to Vacate Evidentiary Hearing regarding
16   creditor John Bingham’s Motion to Dismiss Bankruptcy or in the Alternative Convert to Chapter 7 (DE
17   61) and Objection to Plan (DE 62), and good cause appearing,
18
            IT IS ORDERED that the Motion is granted.
19
            IT IS FURTHER ORDERED that the hearing scheduled for July 13, 2021 at 1:30
20
     p.m. has been vacated subject to being reset at a later date if the Chapter 13 Plan is not
21
     confirmed.
22

23                                  DATED AND SIGNED ABOVE

24

25

26

27

28

     Case 2:20-bk-09587-PS      Doc 89 Filed 07/06/21 Entered 07/06/21 15:36:42             Desc
                                 Main Document    Page 1 of 1
